

115 S3803 IS: Emery County Public Land Management Act of 2018
U.S. Senate
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3803IN THE SENATE OF THE UNITED STATESDecember 20, 2018Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish the San Rafael Swell Recreation Area in the State of Utah, to designate wilderness
			 areas in the State, to provide for certain land conveyances, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Emery County Public Land Management Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Administration.
					Sec. 4. Effect on water rights.
					Sec. 5. Savings clause.
					TITLE I—San Rafael Swell Recreation Area
					Sec. 101. Establishment of Recreation Area.
					Sec. 102. Management of Recreation Area.
					Sec. 103. San Rafael Swell Recreation Area Advisory Council.
					TITLE II—Wilderness areas
					Sec. 201. Additions to the National Wilderness Preservation System.
					Sec. 202. Administration.
					Sec. 203. Fish and wildlife management.
					Sec. 204. Release.
					TITLE III—Wild and scenic river designation
					Sec. 301. Green River wild and scenic river designation.
					TITLE IV—Land management and conveyances
					Sec. 401. Goblin Valley State Park.
					Sec. 402. Jurassic National Monument.
					Sec. 403. Public land disposal and acquisition.
					Sec. 404. Public purpose conveyances.
					Sec. 405. Exchange of BLM and School and Institutional Trust Lands Administration land.
				
 2.DefinitionsIn this Act: (1)CouncilThe term Council means the San Rafael Swell Recreation Area Advisory Council established under section 103(a).
 (2)CountyThe term County means Emery County in the State. (3)Management planThe term Management Plan means the management plan for the Recreation Area developed under section 102(c).
 (4)MapThe term Map means the map entitled Emery County Public Land Management Act of 2018 Overview Map and dated December 11, 2018. (5)Recreation areaThe term Recreation Area means the San Rafael Swell Recreation Area established by section 101(a)(1).
 (6)SecretaryThe term Secretary means— (A)the Secretary of the Interior, with respect to public land administered by the Bureau of Land Management; and
 (B)the Secretary of Agriculture, with respect to National Forest System land. (7)StateThe term State means the State of Utah.
 (8)Wilderness areaThe term wilderness area means a wilderness area designated by section 201(a). 3.AdministrationNothing in this Act affects or modifies—
 (1)any right of any federally recognized Indian Tribe; or (2)any obligation of the United States to any federally recognized Indian Tribe.
 4.Effect on water rightsNothing in this Act— (1)affects the use or allocation, in existence on the date of enactment of this Act, of any water, water right, or interest in water;
 (2)affects any vested absolute or decreed conditional water right in existence on the date of enactment of this Act, including any water right held by the United States;
 (3)affects any interstate water compact in existence on the date of enactment of this Act; or (4)shall be considered to be a relinquishment or reduction of any water rights reserved or appropriated by the United States in the State on or before the date of enactment of this Act.
 5.Savings clauseNothing in this Act diminishes the authority of the Secretary under Public Law 92–195 (commonly known as the Wild Free-Roaming Horses and Burros Act) (16 U.S.C. 1331 et seq.).
		ISan Rafael Swell Recreation Area
			101.Establishment of Recreation Area
				(a)Establishment
 (1)In generalSubject to valid existing rights, there is established the San Rafael Swell Recreation Area in the State.
 (2)Area includedThe Recreation Area shall consist of approximately 216,754 acres of Federal land managed by the Bureau of Land Management, as generally depicted on the Map.
 (b)PurposesThe purposes of the Recreation Area are to provide for the protection, conservation, and enhancement of the recreational, cultural, natural, scenic, wildlife, ecological, historical, and educational resources of the Recreation Area.
				(c)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of the Recreation Area with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
 (2)EffectThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct clerical and typographical errors in the map and legal description.
 (3)Public availabilityA copy of the map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
					102.Management of Recreation Area
 (a)In generalThe Secretary shall administer the Recreation Area— (1)in a manner that conserves, protects, and enhances the purposes for which the Recreation Area is established; and
 (2)in accordance with— (A)this section;
 (B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (C)other applicable laws.
 (b)UsesThe Secretary shall allow only uses of the Recreation Area that are consistent with the purposes for which the Recreation Area is established.
				(c)Management plan
 (1)In generalNot later than 5 years after the date of enactment of this Act, the Secretary shall develop a comprehensive management plan for the long-term protection and management of the Recreation Area.
 (2)RequirementsThe Management Plan shall— (A)describe the appropriate uses and management of the Recreation Area;
 (B)be developed with extensive public input; (C)take into consideration any information developed in studies of the land within the Recreation Area; and
 (D)be developed fully consistent with the settlement agreement entered into on January 13, 2017, in the case in the United States District Court for the District of Utah styled Southern Utah Wilderness Alliance, et al. v. U.S. Department of the Interior, et al. and numbered 2:12–cv–257 DAK.
						(d)Motorized vehicles; new roads
 (1)Motorized vehiclesExcept as needed for emergency response or administrative purposes, the use of motorized vehicles in the Recreation Area shall be permitted only on roads and motorized routes designated in the Management Plan for the use of motorized vehicles.
 (2)New roadsNo new permanent or temporary roads or other motorized vehicle routes shall be constructed within the Recreation Area after the date of enactment of this Act.
					(3)Existing Roads
 (A)In generalNecessary maintenance or repairs to existing roads designated in the Management Plan for the use of motorized vehicles, including necessary repairs to keep existing roads free of debris or other safety hazards, shall be permitted after the date of enactment of this Act, consistent with the requirements of this section.
 (B)EffectNothing in this subsection prevents the Secretary from rerouting an existing road or trail to protect Recreation Area resources from degradation or to protect public safety, as determined to be appropriate by the Secretary.
						(e)Grazing
 (1)In generalThe grazing of livestock in the Recreation Area, if established before the date of enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary considers to be necessary in accordance with—
 (A)applicable law (including regulations); and (B)the purposes of the Recreation Area.
 (2)InventoryNot later than 5 years after the date of enactment of this Act, the Secretary, in collaboration with any affected grazing permittee, shall carry out an inventory of facilities and improvements associated with grazing activities in the Recreation Area.
 (f)Cold war sitesThe Secretary shall manage the Recreation Area in a manner that educates the public about Cold War and historic uranium mine sites in the Recreation Area, subject to such terms and conditions as the Secretary considers necessary to protect public health and safety.
 (g)Incorporation of acquired land and interestsAny land or interest in land located within the boundary of the Recreation Area that is acquired by the United States after the date of enactment of this Act shall—
 (1)become part of the Recreation Area; and (2)be managed in accordance with applicable laws, including as provided in this section.
 (h)WithdrawalSubject to valid existing rights, all Federal land within the Recreation Area, including any land or interest in land that is acquired by the United States within the Recreation Area after the date of enactment of this Act, is withdrawn from—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (i)Study of nonmotorized recreation opportunitiesNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with interested parties, shall conduct a study of nonmotorized recreation trail opportunities, including bicycle trails, within the Recreation Area, consistent with the purposes of the Recreation Area.
 (j)Cooperative agreementThe Secretary may enter into a cooperative agreement with the State in accordance with section 307(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1737(b)) and other applicable laws to provide for the protection, management, and maintenance of the Recreation Area.
				103.San Rafael Swell Recreation Area Advisory Council
 (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish an advisory council, to be known as the San Rafael Swell Recreation Area Advisory Council.
 (b)DutiesThe Council shall advise the Secretary with respect to the preparation and implementation of the Management Plan for the Recreation Area.
 (c)Applicable lawThe Council shall be subject to— (1)the Federal Advisory Committee Act (5 U.S.C. App.); and
 (2)section 309 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1739). (d)MembersThe Council shall include 7 members, to be appointed by the Secretary, of whom, to the maximum extent practicable—
 (1)1 member shall represent the Emery County Commission; (2)1 member shall represent motorized recreational users;
 (3)1 member shall represent nonmotorized recreational users; (4)1 member shall represent permittees holding grazing allotments within the Recreation Area or wilderness areas designated in this Act;
 (5)1 member shall represent conservation organizations; (6)1 member shall have expertise in the historical uses of the Recreation Area; and
 (7)1 member shall be appointed from the elected leadership of a federally recognized Indian Tribe that has significant cultural or historical connections to, and expertise in, the landscape, archeological sites, or cultural sites within the County.
					IIWilderness areas
			201.Additions to the National Wilderness Preservation System
 (a)AdditionsIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following land in the State is designated as wilderness and as components of the National Wilderness Preservation System:
 (1)Big wild horse mesaCertain Federal land managed by the Bureau of Land Management, comprising approximately 18,192 acres, generally depicted on the Map as Proposed Big Wild Horse Mesa Wilderness, which shall be known as the Big Wild Horse Mesa Wilderness.
 (2)Cold washCertain Federal land managed by the Bureau of Land Management, comprising approximately 11,001 acres, generally depicted on the Map as Proposed Cold Wash Wilderness, which shall be known as the Cold Wash Wilderness.
 (3)Desolation canyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 142,996 acres, generally depicted on the Map as Proposed Desolation Canyon Wilderness, which shall be known as the Desolation Canyon Wilderness.
 (4)Devil’s canyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 8,675 acres, generally depicted on the Map as Proposed Devil’s Canyon Wilderness, which shall be known as the Devil’s Canyon Wilderness.
 (5)Eagle canyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 13,832 acres, generally depicted on the Map as Proposed Eagle Canyon Wilderness, which shall be known as the Eagle Canyon Wilderness.
 (6)Horse valleyCertain Federal land managed by the Bureau of Land Management, comprising approximately 12,491 acres, generally depicted on the Map as Proposed Horse Valley Wilderness, which shall be known as the Horse Valley Wilderness.
 (7)Labyrinth canyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 54,643 acres, generally depicted on the Map as Proposed Labyrinth Canyon Wilderness, which shall be known as the Labyrinth Canyon Wilderness.
 (8)Little ocean drawCertain Federal land managed by the Bureau of Land Management, comprising approximately 20,660 acres, generally depicted on the Map as Proposed Little Ocean Draw Wilderness, which shall be known as the Little Ocean Draw Wilderness.
 (9)Little wild horse canyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 5,479 acres, generally depicted on the Map as Proposed Little Wild Horse Canyon Wilderness, which shall be known as the Little Wild Horse Canyon Wilderness.
 (10)Mexican mountainCertain Federal land managed by the Bureau of Land Management, comprising approximately 76,413 acres, generally depicted on the Map as Proposed Mexican Mountain Wilderness, which shall be known as the Mexican Mountain Wilderness.
 (11)Middle wild horse mesaCertain Federal land managed by the Bureau of Land Management, comprising approximately 16,343 acres, generally depicted on the Map as Proposed Middle Wild Horse Mesa Wilderness, which shall be known as the Middle Wild Horse Mesa Wilderness.
 (12)Muddy creekCertain Federal land managed by the Bureau of Land Management, comprising approximately 98,023 acres, generally depicted on the Map as Proposed Muddy Creek Wilderness, which shall be known as the Muddy Creek Wilderness.
					(13)Nelson mountain
 (A)In generalCertain Federal land managed by the Forest Service, comprising approximately 7,176 acres, and certain Federal land managed by the Bureau of Land Management, comprising approximately 257 acres, generally depicted on the Map as Proposed Nelson Mountain Wilderness, which shall be known as the Nelson Mountain Wilderness.
 (B)Transfer of administrative jurisdictionAdministrative jurisdiction over the 257-acre portion of the Nelson Mountain Wilderness designated by subparagraph (A) is transferred from the Bureau of Land Management to the Forest Service.
 (14)Red’s canyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 17,325 acres, generally depicted on the Map as Proposed Red’s Canyon Wilderness, which shall be known as the Red’s Canyon Wilderness.
 (15)Rhino headCertain Federal land managed by the Bureau of Land Management, comprising approximately 19,338 acres, generally depicted on the Map as Proposed Rhino Head Wilderness, which shall be known as the Rhino Head Wilderness.
 (16)San rafael reefCertain Federal land managed by the Bureau of Land Management, comprising approximately 60,442 acres, generally depicted on the Map as Proposed San Rafael Reef Wilderness, which shall be known as the San Rafael Reef Wilderness.
 (17)Sid’s mountainCertain Federal land managed by the Bureau of Land Management, comprising approximately 49,130 acres, generally depicted on the Map as Proposed Sid’s Mountain Wilderness, which shall be known as the Sid’s Mountain Wilderness.
 (18)Turtle canyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 29,029 acres, generally depicted on the Map as Proposed Turtle Canyon Wilderness, which shall be known as the Turtle Canyon Wilderness.
					(b)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of each wilderness area with—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
 (2)EffectEach map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the maps and legal descriptions.
 (3)AvailabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate office of the Secretary.
					202.Administration
 (a)ManagementSubject to valid existing rights, the wilderness areas shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
 (1)any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act; and
 (2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary.
 (b)Recreational climbingNothing in this Act prohibits recreational rock climbing activities in the wilderness areas, such as the placement, use, and maintenance of fixed anchors, including any fixed anchor established before the date of the enactment of this Act—
 (1)in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.); and (2)subject to any terms and conditions determined to be necessary by the Secretary.
 (c)Trail planAfter providing opportunities for public comment, the Secretary shall establish a trail plan that addresses hiking and equestrian trails on the wilderness areas in a manner consistent with the Wilderness Act (16 U.S.C. 1131 et seq.).
				(d)Livestock
 (1)In generalThe grazing of livestock in the wilderness areas, if established before the date of enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary considers to be necessary in accordance with—
 (A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (B)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405).
 (2)InventoryWith respect to each wilderness area in which grazing of livestock is allowed to continue under paragraph (1), not later than 2 years after the date of enactment of this Act, the Secretary, in collaboration with any affected grazing permittee, shall carry out an inventory of facilities and improvements associated with grazing activities in the wilderness area.
					(e)Adjacent management
 (1)In generalCongress does not intend for the designation of the wilderness areas to create protective perimeters or buffer zones around the wilderness areas.
 (2)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within a wilderness area shall not preclude the conduct of those activities or uses outside the boundary of the wilderness area.
 (f)Military overflightsNothing in this subtitle restricts or precludes— (1)low-level overflights of military aircraft over the wilderness areas, including military overflights that can be seen or heard within the wilderness areas;
 (2)flight testing and evaluation; or (3)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the wilderness areas.
 (g)Commercial servicesCommercial services (including authorized outfitting and guide activities) within the wilderness areas may be authorized to the extent necessary for activities that are appropriate for realizing the recreational or other wilderness purposes of the wilderness areas, in accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)).
				(h)Land acquisition and incorporation of acquired land and interests
 (1)Acquisition authorityThe Secretary may acquire land and interests in land within the boundaries of a wilderness area by donation, purchase from a willing seller, or exchange.
 (2)IncorporationAny land or interest in land within the boundary of a wilderness area that is acquired by the United States after the date of enactment of this Act shall be added to and administered as part of the wilderness area.
					(i)Water rights
 (1)Statutory constructionNothing in this subtitle— (A)shall constitute or be construed to constitute either an express or implied reservation by the United States of any water or water rights with respect to the land designated as wilderness by section 201;
 (B)shall affect any water rights in the State existing on the date of enactment of this Act, including any water rights held by the United States;
 (C)shall be construed as establishing a precedent with regard to any future wilderness designations; (D)shall affect the interpretation of, or any designation made pursuant to, any other Act; or
 (E)shall be construed as limiting, altering, modifying, or amending any of the interstate compacts or equitable apportionment decrees that apportions water among and between the State and other States.
 (2)State water lawThe Secretary shall follow the procedural and substantive requirements of the State in order to obtain and hold any water rights not in existence on the date of enactment of this Act with respect to the wilderness areas.
 (j)Memorandum of understandingThe Secretary shall offer to enter into a memorandum of understanding with the County, in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), to clarify the approval processes for the use of motorized equipment and mechanical transport for search and rescue activities in the Muddy Creek Wilderness established by section 201(a)(12).
 203.Fish and wildlife managementNothing in this subtitle affects the jurisdiction of the State with respect to fish and wildlife on public land located in the State.
			204.Release
 (a)FindingCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the approximately 17,420 acres of public land administered by the Bureau of Land Management in the County that has not been designated as wilderness by section 201(a) has been adequately studied for wilderness designation.
 (b)ReleaseThe public land described in subsection (a)— (1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
 (2)shall be managed in accordance with— (A)applicable law; and
 (B)any applicable land management plan adopted under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712).
						IIIWild and scenic river designation
			301.Green River wild and scenic river designation
 (a)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
					
 (214)Green riverThe approximately 63-mile segment, as generally depicted on the map entitled Emery County Public Land Management Act of 2018 Overview Map and dated December 11, 2018, to be administered by the Secretary of the Interior, in the following classifications:
 (A)Wild river segmentThe 5.3-mile segment from the boundary of the Uintah and Ouray Reservation, south to the Nefertiti boat ramp, as a wild river.
 (B)Recreational river segmentThe 8.5-mile segment from the Nefertiti boat ramp, south to the Swasey’s boat ramp, as a recreational river.
 (C)Scenic river segmentThe 49.2-mile segment from Bull Bottom, south to the county line between Emery and Wayne Counties, as a scenic river..
 (b)Incorporation of acquired non-Federal landIf the United States acquires any non-Federal land within or adjacent to a river segment of the Green River designated by paragraph (214) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)), the acquired land shall be incorporated in, and be administered as part of, the applicable wild, scenic, or recreational river.
				IVLand management and conveyances
			401.Goblin Valley State Park
 (a)In generalThe Secretary shall offer to convey to the Utah Division of Parks and Recreation of the Utah Department of Natural Resources (referred to in this section as the State), approximately 6,261 acres of land identified on the Map as the Proposed Goblin Valley State Park Expansion, without consideration, for the management by the State as a State park, consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (44 Stat. 741, chapter 578; 43 U.S.C. 869 et seq.).
 (b)Reversionary clause requiredA conveyance under subsection (a) shall include a reversionary clause to ensure that management of the land described in that subsection shall revert to the Secretary if the land is no longer being managed as a State park in accordance with subsection (a).
				402.Jurassic National Monument
 (a)Establishment purposesTo conserve, interpret, and enhance for the benefit of present and future generations the paleontological, scientific, educational, and recreational resources of the area and subject to valid existing rights, there is established in the State the Jurassic National Monument (referred to in this section as the Monument), consisting of approximately 850 acres of Federal land administered by the Bureau of Land Management in the County and generally depicted as Proposed Jurassic National Monument on the Map.
				(b)Map and legal description
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall file with the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a map and legal description of the Monument.
 (2)EffectThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this section, except that the Secretary may correct clerical and typographical errors in the map and legal description, subject to the requirement that, before making the proposed corrections, the Secretary shall submit to the State and any affected county the proposed corrections.
 (3)Public availabilityA copy of the map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (c)WithdrawalSubject to valid existing rights, any Federal land within the boundaries of the Monument and any land or interest in land that is acquired by the United States for inclusion in the Monument after the date of enactment of this Act is withdrawn from—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing laws, geothermal leasing laws, and minerals materials laws. (d)Management (1)In generalThe Secretary shall manage the Monument—
 (A)in a manner that conserves, protects, and enhances the resources and values of the Monument, including the resources and values described in subsection (a); and
 (B)in accordance with— (i)this section;
 (ii)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (iii)any other applicable Federal law.
 (2)National landscape conservation systemThe Monument shall be managed as a component of the National Landscape Conservation System. (e)Management plan (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall develop a comprehensive management plan for the long-term protection and management of the Monument.
 (2)ComponentsThe management plan developed under paragraph (1) shall— (A)describe the appropriate uses and management of the Monument, consistent with the provisions of this section; and
 (B)allow for continued scientific research at the Monument during the development of the management plan for the Monument, subject to any terms and conditions that the Secretary determines necessary to protect Monument resources.
 (f)Authorized usesThe Secretary shall only allow uses of the Monument that the Secretary determines would further the purposes for which the Monument has been established.
				(g)Interpretation, education, and scientific research
 (1)In generalThe Secretary shall provide for public interpretation of, and education and scientific research on, the paleontological resources of the Monument.
 (2)Cooperative agreementsThe Secretary may enter into cooperative agreements with appropriate public entities to carry out paragraph (1).
					(h)Special management areas
 (1)In generalThe establishment of the Monument shall not modify the management status of any area within the boundary of the Monument that is managed as an area of critical environmental concern.
 (2)Conflict of lawsIf there is a conflict between the laws applicable to an area described in paragraph (1) and this section, the more restrictive provision shall control.
 (i)Motorized vehiclesExcept as needed for administrative purposes or to respond to an emergency, the use of motorized vehicles in the Monument shall be allowed only on roads and trails designated for use by motorized vehicles under the management plan for the Monument developed under subsection (e).
 (j)Water rightsNothing in this section constitutes an express or implied reservation by the United States of any water or water rights with respect to the Monument.
 (k)GrazingThe grazing of livestock in the Monument, if established before the date of enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary considers to be necessary in accordance with—
 (1)applicable law (including regulations); (2)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405); and
 (3)the purposes of the Monument. 403.Public land disposal and acquisition (a)In generalIn accordance with applicable law, the Secretary may sell public land located in the County that has been identified as suitable for disposal based on specific criteria as listed in the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713) in the applicable resource management plan in existence on the date of enactment of this Act.
				(b)Use of proceeds
 (1)In generalNotwithstanding any other provision of law (other than a law that specifically provides for a portion of the proceeds of a land sale to be distributed to any trust fund of the State), proceeds from the sale of public land under subsection (a) shall be deposited in a separate account in the Treasury, to be known as the Emery County, Utah, Land Acquisition Account (referred to in this section as the Account).
					(2)Availability
 (A)In generalAmounts in the Account shall be available to the Secretary, without further appropriation, to purchase from willing sellers land or interests in land within a wilderness area or the Recreation Area.
 (B)ApplicabilityAny purchase of land or interest in land under subparagraph (A) shall be in accordance with applicable law.
 (C)Protection of cultural resourcesTo the extent that there are amounts in the Account in excess of the amounts needed to carry out subparagraph (A), the Secretary may use the excess amounts for the protection of cultural resources on Federal land within the County.
						404.Public purpose conveyances
 (a)In generalNotwithstanding the land use planning requirement of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), on request by the applicable local governmental entity, the Secretary shall convey without consideration the following parcels of public land to be used for public purposes:
 (1)Emery city recreation areaThe approximately 640-acre parcel as generally depicted on the Map, to the City of Emery, Utah, for the creation or enhancement of public recreation opportunities consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (44 Stat. 741, chapter 578; 43 U.S.C. 869 et seq.).
 (2)Huntington airportThe approximately 320-acre parcel as generally depicted on the Map, to Emery County, Utah, for expansion of Huntington Airport consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (44 Stat. 741, chapter 578; 43 U.S.C. 869 et seq.).
 (3)Emery county sheriff’s officeThe approximately 5-acre parcel as generally depicted on the Map, to Emery County, Utah, for the Emery County Sheriff’s Office substation consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (44 Stat. 741, chapter 578; 43 U.S.C. 869 et seq.).
 (4)Buckhorn information centerThe approximately 5-acre parcel as generally depicted on the Map, to Emery County, Utah, for the Buckhorn Information Center consistent with uses allowed under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (44 Stat. 741, chapter 578; 43 U.S.C. 869 et seq.).
					(b)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of each parcel of land to be conveyed under subsection (a) with—
 (A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.
 (2)EffectEach map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical or typographical errors in the map and legal description.
 (3)Public availabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the Price Field Office of the Bureau of Land Management.
					(c)Reversion
 (1)In generalIf a parcel of land conveyed under subsection (a) is used for a purpose other than the purpose described in that subsection, the parcel of land shall, at the discretion of the Secretary, revert to the United States.
 (2)Responsibility for remediationIn the case of a reversion under paragraph (1), if the Secretary determines that the parcel of land is contaminated with hazardous waste, the local governmental entity to which the parcel of land was conveyed under subsection (a) shall be responsible for remediation.
					405.Exchange of BLM and School and Institutional Trust Lands Administration land
 (a)DefinitionsIn this section: (1)Exchange mapThe term Exchange Map means the map prepared by the Bureau of Land Management entitled Emery County Public Land Management Act—Proposed Land Exchange and dated December, 10, 2018.
 (2)Federal landThe term Federal land means public land located in the State of Utah that is identified on the Exchange Map as— (A)BLM Surface and Mineral Lands Proposed for Transfer to SITLA;
 (B)BLM Mineral Lands Proposed for Transfer to SITLA; and (C)BLM Surface Lands Proposed for Transfer to SITLA.
 (3)Non-federal landThe term non-Federal land means the land owned by the State in the Emery and Uintah Counties that is identified on the Exchange Map as—
 (A)SITLA Surface and Mineral Land Proposed for Transfer to BLM; (B)SITLA Mineral Lands Proposed for Transfer to BLM; and
 (C)SITLA Surface Lands Proposed for Transfer to BLM. (4)StateThe term State means the State, acting through the School and Institutional Trust Lands Administration.
					(b)Exchange of federal land and non-Federal land
 (1)In generalIf the State offers to convey to the United States title to the non-Federal land, the Secretary, in accordance with this section, shall—
 (A)accept the offer; and (B)on receipt of all right, title, and interest in and to the non-Federal land, convey to the State (or a designee) all right, title, and interest of the United States in and to the Federal land.
						(2)Conveyance of parcels in phases
 (A)In generalNotwithstanding that appraisals for all of the parcels of Federal land and non-Federal land may not have been approved under subsection (c)(5), parcels of the Federal land and non-Federal land may be exchanged under paragraph (1) in phases, to be mutually agreed by the Secretary and the State, beginning on the date on which the appraised values of the parcels included in the applicable phase are approved.
 (B)No agreement on exchangeIf any dispute or delay arises with respect to the exchange of an individual parcel of Federal land or non-Federal land under paragraph (1), the Secretary and the State may mutually agree to set aside the individual parcel to allow the exchange of the other parcels of Federal land and non-Federal land to proceed.
						(3)Exclusion
 (A)In generalThe Secretary shall exclude from any conveyance of a parcel of Federal land under paragraph (1) any Federal land that contains critical habitat designated for a species listed as an endangered species or a threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (B)RequirementAny Federal land excluded under subparagraph (A) shall be the smallest area necessary to protect the applicable critical habitat.
						(4)Applicable law
 (A)In generalThe land exchange under paragraph (1) shall be subject to section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716) and other applicable law.
 (B)Land use planningWith respect to the Federal land to be conveyed under paragraph (1), the Secretary shall not be required to undertake any additional land use planning under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) before the conveyance of the Federal land.
 (5)Valid existing rightsThe land exchange under paragraph (1) shall be subject to valid existing rights. (6)Title approvalTitle to the Federal land and non-Federal land to be exchanged under paragraph (1) shall be in a form acceptable to the Secretary and the State.
					(c)Appraisals
 (1)In generalThe value of the Federal land and the non-Federal land to be exchanged under subsection (b)(1) shall be determined by appraisals conducted by 1 or more independent and qualified appraisers.
 (2)State appraiserThe Secretary and the State may agree to use an independent and qualified appraiser— (A)retained by the State; and
 (B)approved by the Secretary. (3)Applicable lawThe appraisals under paragraph (1) shall be conducted in accordance with nationally recognized appraisal standards, including, as appropriate—
 (A)the Uniform Appraisal Standards for Federal Land Acquisitions; and
 (B)the Uniform Standards of Professional Appraisal Practice.
						(4)Minerals
 (A)Mineral reportsThe appraisals under paragraph (1) may take into account mineral and technical reports provided by the Secretary and the State in the evaluation of mineral deposits in the Federal land and non-Federal land.
 (B)Mining claimsTo the extent permissible under applicable appraisal standards, the appraisal of any parcel of Federal land that is encumbered by a mining or millsite claim located under sections 2318 through 2352 of the Revised Statutes (commonly known as the Mining Law of 1872) (30 U.S.C. 21 et seq.) shall be appraised in accordance with standard appraisal practices, including, as appropriate, the Uniform Appraisal Standards for Federal Land Acquisition.
 (C)Validity examinationsNothing in this subsection requires the United States to conduct a mineral examination for any mining claim on the Federal land.
						(D)Adjustment
 (i)In generalIf value is attributed to any parcel of Federal land because of the presence of minerals subject to leasing under the Mineral Leasing Act (30 U.S.C. 181 et seq.), the value of the parcel (as otherwise established under this subsection) shall be reduced by the percentage of the applicable Federal revenue sharing obligation under section 35(a) of the Mineral Leasing Act (30 U.S.C. 191(a)).
 (ii)LimitationAn adjustment under clause (i) shall not be considered to be a property right of the State. (5)ApprovalAn appraisal conducted under paragraph (1) shall be submitted to the Secretary and the State for approval.
 (6)DurationAn appraisal conducted under paragraph (1) shall remain valid for 3 years after the date on which the appraisal is approved by the Secretary and the State.
					(7)Cost of appraisal
 (A)In generalThe cost of an appraisal conducted under paragraph (1) shall be paid equally by the Secretary and the State.
 (B)Reimbursement by secretaryIf the State retains an appraiser in accordance with paragraph (2), the Secretary shall reimburse the State in an amount equal to 50 percent of the costs incurred by the State.
 (d)Conveyance of titleIt is the intent of Congress that the land exchange authorized under subsection (b)(1) shall be completed not later than 1 year after the date of final approval by the Secretary and the State of the appraisals conducted under subsection (c).
				(e)Public inspection and notice
 (1)Public inspectionNot later than 30 days before the date of any exchange of Federal land and non-Federal land under subsection (b)(1), all final appraisals and appraisal reviews for the land to be exchanged shall be available for public review at the office of the State Director of the Bureau of Land Management in the State of Utah.
 (2)NoticeThe Secretary shall make available on the public website of the Secretary, and the Secretary or the State, as applicable, shall publish in a newspaper of general circulation in Salt Lake County, Utah, a notice that the appraisals conducted under subsection (c) are available for public inspection.
					(f)Equal value exchange
 (1)In generalThe value of the Federal land and non-Federal land to be exchanged under subsection (b)(1)— (A)shall be equal; or
 (B)shall be made equal in accordance with paragraph (2). (2)Equalization (A)Surplus of federal landWith respect to any Federal land and non-Federal land to be exchanged under subsection (b)(1), if the value of the Federal land exceeds the value of the non-Federal land, the value of the Federal land and non-Federal land shall be equalized by—
 (i)the State conveying to the Secretary, as necessary to equalize the value of the Federal land and non-Federal land, after the acquisition of all State trust land located within the wilderness areas or recreation area designated by this Act, State trust land located within any of the wilderness areas or national conservation areas in Washington County, Utah, established under subtitle O of title I of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1075); and
 (ii)the State, to the extent necessary to equalize any remaining imbalance of value after all available Washington County, Utah, land described in clause (i) has been conveyed to the Secretary, conveying to the Secretary additional State trust land as identified and agreed on by the Secretary and the State.
 (B)Surplus of non-federal landIf the value of the non-Federal land exceeds the value of the Federal land, the value of the Federal land and the non-Federal land shall be equalized—
 (i)by the Secretary making a cash equalization payment to the State, in accordance with section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)); or
 (ii)by removing non-Federal land from the exchange. (g)Indian tribesThe Secretary shall consult with any federally recognized Indian Tribe in the vicinity of the Federal land and non-Federal land to be exchanged under subsection (b)(1) before the completion of the land exchange.
 (h)Appurtenant water rightsAny conveyance of a parcel of Federal land or non-Federal land under subsection (b)(1) shall include the conveyance of water rights appurtenant to the parcel conveyed.
				(i)Grazing permits
 (1)In generalIf the Federal land or non-Federal land exchanged under subsection (b)(1) is subject to a lease, permit, or contract for the grazing of domestic livestock in effect on the date of acquisition, the Secretary and the State shall allow the grazing to continue for the remainder of the term of the lease, permit, or contract, subject to the related terms and conditions of user agreements, including permitted stocking rates, grazing fee levels, access rights, and ownership and use of range improvements.
 (2)RenewalTo the extent allowed by Federal or State law, on expiration of any grazing lease, permit, or contract described in paragraph (1), the holder of the lease, permit, or contract shall be entitled to a preference right to renew the lease, permit, or contract.
					(3)Cancellation
 (A)In generalNothing in this section prevents the Secretary or the State from canceling or modifying a grazing permit, lease, or contract if the Federal land or non-Federal land subject to the permit, lease, or contract is sold, conveyed, transferred, or leased for non-grazing purposes by the Secretary or the State.
 (B)LimitationExcept to the extent reasonably necessary to accommodate surface operations in support of mineral development, the Secretary or the State shall not cancel or modify a grazing permit, lease, or contract because the land subject to the permit, lease, or contract has been leased for mineral development.
 (4)Base propertiesIf non-Federal land conveyed by the State under subsection (b)(1) is used by a grazing permittee or lessee to meet the base property requirements for a Federal grazing permit or lease, the land shall continue to qualify as a base property for—
 (A)the remaining term of the lease or permit; and (B)the term of any renewal or extension of the lease or permit.
 (j)Withdrawal of federal land from mineral entry prior to exchangeSubject to valid existing rights, the Federal land to be conveyed to the State under subsection (b)(1) is withdrawn from mineral location, entry, and patent under the mining laws pending conveyance of the Federal land to the State.